Dear Honorable Stallings:
Your request for an Attorney General opinion was forwarded to me for research and reply. You ask whether you are entitled to receive the same pay/salary from the state and the Concordia Parish Police Jury as Justice Connors had at the time he vacated the office since you have been assigned all of his duties and responsibilities.
We addressed essentially the same issue in La. Atty. Gen. Op.No. 82-713. We were of the opinion that a judge assigned to a court is entitled to receive the compensation of the judge of the court to which he is assigned, this includes any additional compensation as well. Our findings were based upon LouisianaRevised Statute 13:30(G) redesignated as Louisiana RevisedStatute 11:1357 which reads in pertinent part:
  A. When the supreme court assigns a sitting or retired judge . . ., to a court, such judge . . . shall be entitled to receive compensation, including his regular salary or retirement pay, not less than that of the judges of the court to which he is assigned, and he shall be entitled to the payment of reasonable expenses during the period of such service.
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Sincerely,
    CHARLES C. FOTI, JR., Attorney General
    By: _________________________________ CHARLENE PATTERSON Assistant Attorney General